DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:
Claim 1 requires an “and” before the last limitation. Specifically, limitations “determining a second representative center of said second stay;” and “identifying an oscillation between said first stay and said second stay and combining said second stay into said first stay” need to be separated by an “and” in order to make the claim a complete sentence. Appropriate correction is required.
Claim 11 requires an “and” before the last limitation. Specifically, limitations “determining a second representative center of said second stay;” and “identifying an oscillation between said first stay and said second stay and combining said second stay into said first stay” need to be separated by an “and” in order to make the claim a complete sentence. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 5-11, 13 and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) automatically receiving a dataset comprising location observations for each of a plurality of devices, said location observations comprising location coordinates coupled with a timestamp and a device identifier, said device identifier corresponding to one of said plurality of devices and automatically analyzing each of said devices by an analysis method comprising: for each of said location observations corresponding to a device identifier, determining a distance traveled and a time elapsed to a subsequent location observation; identifying a stay as a plurality of said location observations being within a predefined stay radius for a predefined stay time period; identifying a transit segment as a time segment between a first stay and a second stay.
 	The limitation of “automatically receiving a dataset comprising location observations for each of a plurality of devices, said location observations comprising location coordinates coupled with a timestamp and a device identifier, said device identifier corresponding to one of said plurality of devices”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by at least one computer processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by at least one computer processor” language, “automatically receiving” in the context of this claim encompasses the user “automatically receiving a dataset ….” Similarly, the limitation of “automatically analyzing each of said devices by an analysis method comprising: for each of said location observations corresponding to a device identifier, determining a distance traveled and a time elapsed to a subsequent location observation; identifying a stay as a plurality of said , as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by an analysis method” language, “automatically analyzing” in the context of this claim encompasses the user thinking that the received dataset should be analyzed. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using at least one computer processor to perform “automatically receiving a dataset …” and “automatically analyzing …” steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of “automatically receiving a dataset …” and “automatically analyzing …”) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  None of the dependent claims cure this deficiency by integrating in to any particular application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both “automatically receiving a dataset …” and “automatically analyzing …” steps amounts to no more 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-11, 13 and 15-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. PG Pub. No. 2016/0371973 by Holleczek in view of U.S. PG Pub. No. 2014/0310366 by Fu et al. and further view of U.S. PG Pub. No. 2008/0207224 by Fahmy et al.

As to Claim 1, Holleczek teaches a method performed by at least one computer processor [Processor 208, see Fig. 2], said method comprising:
automatically receiving a dataset comprising location observations [Para 30 and Abstract] for each of a plurality of devices [Para 30], said location observations comprising location coordinates [Para 86] coupled with a timestamp [Holleczek, Traffic routing and analysis system obtains the location data for user mobile devices, hence a plurality of devices, as disclosed in Para 30 and Abstract, wherein the location data may include locations and timestamps as disclosed in Para 101 and wherein location information may be inferred from coordinates as disclosed in Para 
Holleczek does not explicitly teach that the method comprises automatically analyzing each of said devices by an analysis method comprising: for each of said location observations corresponding to a device identifier, determining a distance traveled and a time elapsed to a subsequent location observation; identifying a stay as a plurality of said location observations being within a predefined stay radius for a predefined stay time period; identifying a transit segment as a time segment between a first stay and a second stay; determining a first representative center of said first stay; determining a second representative center of said second stay.
In analogous art, Fu provides for automatically analyzing each of said devices by an analysis method comprising: for each of said location observations corresponding to a device identifier, determining a distance traveled and a time elapsed to a subsequent location observation [Fu, The start time 1210 of the user stay is determined and the specific distance and the end time 1220 pf the user stay is also determined as disclosed in Para 126]; identifying a stay as a plurality of said location observations being within a predefined stay radius for a predefined stay time period [Fu, The location data points within the user stay are all located within a specific distance of a specific location 1230 for at least specific minimum time duration based on the location information AND a user stay of a user of the mobile device is defined by the mobile device being within the specific distance as disclosed in Para 126-127 and Para 172]; identifying a transit segment as a time segment between a first stay and a second stay [Fu, The location of 
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the method of Holleczek to include automatically analyzing each of said devices by an analysis method comprising: for each of said location observations corresponding to a device identifier, determining a distance traveled and a time elapsed to a subsequent location observation; identifying a stay as a plurality of said location observations being within a predefined stay radius for a predefined stay time period; identifying a transit segment as a time segment between a first stay and a second stay; determining a first representative center of said first stay; determining a second representative center of said second stay, as taught by Fu, in order to improve automatically monitoring user devices to determine and share user stays [see Para 0007-0008 of Fu].
The combination of Holleczek and Fu does not explicitly teach that the method comprises identifying an oscillation between said first stay and said second stay and combining said second stay into said first stay.
In analogous art, Fahmy provides for a method that comprises identifying an oscillation between a first stay and a second stay and combining said second stay into said first stay [Fahmy, The position update software recognizes oscillating patterns such as oscillation between two locations due to motion, as disclosed in Para 44]. 

As to Claim 3, the combination of Holleczek, Fu and Fahmy teaches the method of claim 1,
said first representative center being one of a mean, a median, and a medoid representative point [Fu, Various statistical parameters such as mean, median, centroid etc. are used to represent the center as disclosed in Para 185].
As to Claim 5, the combination of Holleczek, Fu and Fahmy teaches the method of claim 1,
said oscillation [Oscillating pattern, as disclosed in Para 44 of Fahmy] being determined by an oscillation detection method comprising:
determining that said first representative center of said first stay and said second representative center of said second stay is within a predefined stay [Fu, The stay of the user is measured within the specific distance, determined by a threshold physical distance,  of a location as disclosed in Para 30] oscillation distance [Fahmy, The position update software recognizes oscillating patterns such as oscillation between two locations due to motion, as disclosed in Para 44];
identifying an intermediate point, said intermediate point being between a last stay time of said first stay and a first stay time of said second stay [Fu, User stay is determined based on the location information and the specific distance as disclosed in Item 140 of Fig. 1].

removing said intermediate point, and combining said second stay into said first stay [Fu, Data points lying outside of a certain range are removed from further analysis as disclosed in Para 132-133].
As to Claim 6, the combination of Holleczek, Fu and Fahmy teaches the method of claim 5,
said predefined stay oscillation [Fahmy, The position update software recognizes oscillating patterns such as oscillation between two locations due to motion, as disclosed in Para 44] distance being equal to said predefined stay radius [Fu, The stay of the user is measured within the specific distance, determined by a threshold physical distance, of a location as disclosed in Para 30].
As to Claim 7, the combination of Holleczek, Fu and Fahmy teaches the method of claim 1, said analysis method further comprising:
determining said predefined stay radius based on a first set of location coordinates [Fu, The specific location is determined based on a statistical analysis of a running set of location data points, wherein the specific distance, hence a radius, is set by a predetermined threshold as disclosed in Para 127].
As to Claim 8, the combination of Holleczek, Fu and Fahmy teaches the method of claim 7,

As to Claim 9, the combination of Holleczek, Fu and Fahmy teaches the method of claim 8, said analysis method further comprising:
determining said predefined stay time period based on said first set of location coordinates [Fu, The specific location is determined based on a statistical analysis of a running set of location data points, wherein the specific distance, hence a radius, is set by a predetermined threshold as disclosed in Para 127].
As to Claim 10, the combination of Holleczek, Fu and Fahmy teaches the method of claim 9,
said predefined stay radius being determined by looking up said predefined stay time period in a stay time period database [Fu, The specific distance, hence a radius, is set by a predetermined threshold as disclosed in Para 127 and Para 129].	
As to Claim 11, Holleczek teaches a system comprising at least one computer processor [Processor 208, see Fig. 2], said processor being configured to perform a method comprising:
automatically receiving a dataset comprising location observations [Para 30 and Abstract] for each of a plurality of devices [Para 30], said location observations comprising location coordinates [Para 86] coupled with a timestamp [Holleczek, Traffic routing and analysis system obtains the location data for user mobile devices, hence a plurality of devices, as disclosed in Para 30 and Abstract, wherein the location data may include locations and timestamps as disclosed in Para 101 and wherein location information may be inferred from coordinates as disclosed in Para 
Holleczek does not explicitly teach that the method comprises automatically analyzing each of said devices by an analysis method comprising: for each of said location observations corresponding to a device identifier, determining a distance traveled and a time elapsed to a subsequent location observation; identifying a stay as a plurality of said location observations being within a predefined stay radius for a predefined stay time period; identifying a transit segment as a time segment between a first stay and a second stay; determining a first representative center of said first stay; determining a second representative center of said second stay.
In analogous art, Fu provides for automatically analyzing each of said devices by an analysis method comprising: for each of said location observations corresponding to a device identifier, determining a distance traveled and a time elapsed to a subsequent location observation [Fu, The start time 1210 of the user stay is determined and the specific distance and the end time 1220 pf the user stay is also determined as disclosed in Para 126]; identifying a stay as a plurality of said location observations being within a predefined stay radius for a predefined stay time period [Fu, The location data points within the user stay are all located within a specific distance of a specific location 1230 for at least specific minimum time duration based on the location information AND a user stay of a user of the mobile device is defined by the mobile device being within the specific distance as disclosed in Para 126-127 and Para 172]; identifying a transit segment as a time segment between a first stay and a second stay [Fu, The location of 
It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the method of Holleczek to include automatically analyzing each of said devices by an analysis method comprising: for each of said location observations corresponding to a device identifier, determining a distance traveled and a time elapsed to a subsequent location observation; identifying a stay as a plurality of said location observations being within a predefined stay radius for a predefined stay time period; identifying a transit segment as a time segment between a first stay and a second stay; determining a first representative center of said first stay; determining a second representative center of said second stay, as taught by Fu, in order to improve automatically monitoring user devices to determine and share user stays [see Para 0007-0008 of Fu].
The combination of Holleczek and Fu does not explicitly teach that the method comprises identifying an oscillation between said first stay and said second stay and combining said second stay into said first stay.
In analogous art, Fahmy provides for a method that comprises identifying an oscillation between a first stay and a second stay and combining said second stay into said first stay [Fahmy, The position update software recognizes oscillating patterns such as oscillation between two locations due to motion, as disclosed in Para 44]. 

As to Claim 13, the combination of Holleczek, Fu and Fahmy teaches the system of claim 11,
said first representative center being one of a mean, a median, and a medoid representative point [Fu, Various statistical parameters such as mean, median, centroid etc. are used to represent the center as disclosed in Para 185].
As to Claim 15, the combination of Holleczek, Fu and Fahmy teaches the system of claim 11,
said oscillation [Oscillating pattern, as disclosed in Para 44 of Fahmy] being determined by an oscillation detection method comprising:
determining that said first representative center of said first stay and said second representative center of said second stay is within a predefined stay [Fu, The stay of the user is measured within the specific distance, determined by a threshold physical distance,  of a location as disclosed in Para 30] oscillation distance [Fahmy, The position update software recognizes oscillating patterns such as oscillation between two locations due to motion, as disclosed in Para 44];
identifying an intermediate point, said intermediate point being between a last stay time of said first stay and a first stay time of said second stay [Fu, User stay is determined based on the location information and the specific distance as disclosed in Item 140 of Fig. 1].

removing said intermediate point, and combining said second stay into said first stay [Fu, Data points lying outside of a certain range are removed from further analysis as disclosed in Para 132-133].
As to Claim 16, the combination of Holleczek, Fu and Fahmy teaches the system of claim 15, 
said predefined stay oscillation [Fahmy, The position update software recognizes oscillating patterns such as oscillation between two locations due to motion, as disclosed in Para 44] distance being equal to said predefined stay radius [Fu, The stay of the user is measured within the specific distance, determined by a threshold physical distance, of a location as disclosed in Para 30].
As to Claim 17, the combination of Holleczek, Fu and Fahmy teaches the system method of claim 11, said analysis method further comprising:
determining said predefined stay radius based on a first set of location coordinates [Fu, The specific location is determined based on a statistical analysis of a running set of location data points, wherein the specific distance, hence a radius, is set by a predetermined threshold as disclosed in Para 127].
As to Claim 18, the combination of Holleczek, Fu and Fahmy teaches the system method of claim 17, 

As to Claim 19, the combination of Holleczek, Fu and Fahmy teaches the system method of claim 18, 
said analysis method further comprising:
determining said predefined stay time period based on said first set of location coordinates [Fu, The specific location is determined based on a statistical analysis of a running set of location data points, wherein the specific distance, hence a radius, is set by a predetermined threshold as disclosed in Para 127].
As to Claim 20, the combination of Holleczek, Fu and Fahmy teaches the system method of claim 19, 
said predefined stay radius being determined by looking up said predefined stay time period in a stay time period database [Fu, The specific distance, hence a radius, is set by a predetermined threshold as disclosed in Para 127 and Para 129].	

Response to Arguments
Applicant's arguments filed 12/06/2021 regarding Claims 1, 3, 5-11, 13 and 15-20 have been fully considered and are not persuasive.
Argument (1): Regarding Claims 1, 3, 5-11, 13 and 15-20, Applicant argues that the Examiner erred in the "broadest reasonable interpretation" of the claims. MPEP 2106(11) requires that the broadest reasonable interpretation of claims be established prior to examining Alice/Mayo analysis, the Examiner read into the claims requirements that are not present. The Examiner's over-broad interpretations of the claims as "Methods of Organizing Human Activity" belie the fact that the claims are restricted to the operation of a hardware platform that analyze specific data. Even using the Examiner's "broadest reasonable interpretation," the claims do not "seek to tie up any judicial exception" under MPEP 2106.0G(a). When read as a whole, the eligibility of the claims is self-evident under MPEP 2106.06(a). The claims do to attempt to "tie up a judicial exception such that others cannot practice it." The alleged judicial exception of "organizing human activity" is not tied up by the claims. Assume, arguendo, that the claims were directed to "organizing human activity" in the sense of manually tabulating and analyzing data in a database. Even with this interpretation, the claims do not restrict other methods for achieving the same goal. For example, another system may use a different technique or algorithm to identify "stays." As described in the specification at [00372], the data are very noisy and so no matter what algorithm or technique is used, there will be plenty of ambiguity in the results. Because the claims do not seek to tie up a judicial 
Examiner’s Response: Examiner respectfully disagrees. The currently recited limitations are a process that cover performance of the limitation in the mind but for the recitation of generic computer components. Other than reciting “by at least one computer processor,” nothing in the claim element precludes the step from practically being performed in the mind. Despite Applicant’s explanation that the claims are restricted to the functioning of a hardware platform that identifies stays without any human intervention, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception and mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. In addition, adding “automatically” to the limitations to recite "automatically receiving a dataset .. " and "automatically analyzing each of said devices ... " does not narrow claims 1 and 11 as applicant argues since humans can also perform tasks “automatically”. Furthermore, reciting ‘automatically’ does not mean that the step has to be performed by a computer without human intervention. Humans do things ‘automatically’ – without conscious thought or attention. Since the computer is generic, the claims still fail 101 as an implementation of an abstract idea on a generic device is not enough.

Argument (2): Regarding Claims 1, 3, 5-11, 13 and 15-20, Applicant argues that the claims have overcome 35 USC 102/103 requirements of being novel and nonobvious, and therefore cannot be "well-understood, routine, and conventional." The claims cannot be directed towards BASCOM decision, Judges Chen and Newman concurring, offered insights into what is an "abstract idea" in a software-related invention. See BASCOM Global Internet vs AT&T Mobility, LLC (Fed. Cir. June 27, 2016). Both judges found that the claims were not directed towards an abstract idea because the claims fulfilled the requirements of 35 USC 112, 35 USC 102, and 35 USC 103. Judge Chen found that BASCOM's claims were found to be eligible under the Alice/Mayo framework because although the individual elements were "well-understood, routine, and conventional, "an inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces." In the present case, all 35 USC 102/103 rejections were withdrawn. The Examiner has found the claims to be novel under 35 USC 102 and non-obvious under 35 USC 103. Because the 35 USC 102/103 rejections were overcome, by definition, the claims are "nonconventional and non-generic arrangement of known, conventional pieces" as described in BASCOM. How could a claim be found to be novel under 35 USC 102 and non-obvious under 35 USC 103, yet, when analyzed as a whole under Alice, be found to be "conventional"? Either the Examiner's 35 USC 102/103 analyses were deficient, or the claims must be "non-conventional and non-generic arrangement of known, conventional pieces" - and therefore not "abstract ideas" under Alice/Mayo. Simply put, the Examiner has found the claims to embody an inventive concept that must be "non-conventional and non-generic arrangement of known, conventional pieces" because the 35 USC 102/103 rejections were withdrawn. Therefore, as a matter of law under Alice/Mayo, the claims must contain an "inventive concept" sufficient to transform the claimed abstract idea into a patent-eligible application. Alice Corp. Party Ltd. v. CLS Bank International, 573 U.S. 208, 217 (2014). "And if the subject matter is patentable, it is not an abstract idea." BASCOM, the claims cannot be "abstract ideas." Because the Office has found the claims to comply with the requirement to "particularly point out and distinctly claim the subject matter" and has found the claims to be novel and nonobvious, the claims cannot be "abstract ideas" under the Alice framework.
Examiner’s Response: Examiner respectfully disagrees. The combined teachings of Holleczek, Fu and Fahmy disclose all of the claimed limitations. Specifically, Holleczek discloses a method that comprises “automatically receiving a dataset comprising location observations for each of a plurality of devices, said location observations comprising location coordinates coupled with a timestamp and a device identifier, said device identifier corresponding to one of said plurality of devices,” see Para 0030, 0086 and 0101. In addition, Fu discloses that the method comprises “automatically analyzing each of said devices by an analysis method comprising: for each of said location observations corresponding to a device identifier, determining a distance traveled and a time elapsed to a subsequent location observation; identifying a stay as a plurality of said location observations being within a predefined stay radius for a predefined stay time period; identifying a transit segment as a time segment between a first stay and a second stay; determining a first representative center of said first stay; determining a second 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM SOLTANZADEH whose telephone number is (571)272-2166. The examiner can normally be reached Mon, Wed, Th 10:00-5:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 
/MARYAM SOLTANZADEH/Examiner, Art Unit 2646                                                                                                                                                                                                        







/LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646